Citation Nr: 9925402	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-41 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
- disc disease, lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1982 to 
April 1986.  

The issue on appeal arises from a September 1993 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, confirmed a 
20 percent disability rating for the veteran's service 
connected degenerative arthritis - disc disease, lumbar 
spine. 

The veteran perfected his appeal in December 1993.  On his 
Form 9, the veteran initially indicated that he wanted to 
testify before a member of the Board of Veterans' Appeals 
(Board).  However, the veteran then clarified his request and 
indicated that he instead wanted to testify at the RO before 
a local hearing officer.  This local hearing took place in 
August 1994.  During this hearing, the veteran did not 
indicate any desire to have an additional hearing before a 
Board member.

In January 1997, the Board remanded the veteran's claim for 
additional development.  In a September 1998 supplemental 
statement of the case, the RO confirmed the 20 percent rating 
for degenerative arthritis and disc disease of the lumbar 
spine.   


FINDING OF FACT

The veteran's service connected low back disorder is 
manifested by arthritic changes of the lumbar spine with 
multiple levels of disc degeneration with severe limitation 
of extension, and pain on motion; pronounced intervertebral 
disc syndrome or ankylosis of the spine is not shown.



CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service 
connected degenerative arthritis - disc disease, lumbar 
spine. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5289, 5292 5293, 5295 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran sought treatment for low back pain at various times 
during his period of active duty.  The current 20 percent 
rating for the service connected low back disorder has been 
in effect since April 1989.  

In December 1992, the veteran underwent a joints examination 
for VA purposes.  It was noted that he was employed as a car 
salesman and had recently reinjured his back getting out of a 
car.  The veteran's main complaint was lower back pain which 
occasionally radiated to both lower extremities.  The pain 
was sometimes very severe and was worse after prolonged 
sitting or walking.  He apparently took analgesics from time 
to time.   

On examination, the veteran was described as well developed 
and in no acute distress.  Examination of the lumbar spine 
revealed no postural abnormalities, fixed deformity, or 
muscle spasm.  Flexion was to 60 degrees, dorsiflexion was to 
about 20 degrees, left lateral flexion was to about 20 
degrees, right lateral flexion was to about 30 degrees, left 
rotation was to about 25 degrees, and right rotation was to 
about 30 degrees, all with some discomfort.  There was slight 
tenderness upon percussing the spinous process of the lumbar 
spine and the right paravertebral muscles.  Straight leg 
raising was to about 20 degrees bilaterally with some 
discomfort.  The muscle tone and deep tendon reflexes of both 
lower extremities appeared to be within normal limits.  The 
sensory appeared to be intact.  

An MRI in December 1992 revealed a Schmorl's node involving 
the superior and inferior endplates of the body of L2 and the 
superior endplate of the body of L3. In addition, there was 
diminished signal intensity of the disc between L2-3 and 
minimal posterior bulging of the L5 disc.  There was no 
vertebral canal stenosis.  The conclusions were as follows: 
very minimal posterior bulging of the disc between L5-S1; 
degeneration and dehydration of the disc between L2-3; and 
presence of a Schmorl's node in the bodies of L2-3 unchanged 
since the last examination, in October 1990.  

In August 1993, medical records from the Jeannette District 
Memorial Hospital in Jeannette, Pennsylvania, were associated 
with the claims file.  These records do not reflect any 
complaints of or treatment for the veteran's service 
connected low back disability.

The veteran testified at the RO before a local hearing 
officer in August 1994.  His representative asserted that the 
veteran suffered from very severe sciatic symptoms which were 
now very limiting.  The veteran's original vocation was 
welding, but his back condition had forced him to take up 
selling cars.  The veteran's representative asserted that the 
veteran should have been rated at 60 percent under Diagnostic 
Code 5293.  

The veteran testified that he had been trying to live with 
the pain for the prior six or seven years and had done 
several things to alleviate his symptoms.  When the pain was 
too bad, he would get off his feet and lay down, try to 
stretch out, or hang over a couch.  Even though he was no 
long running as he did in the military, he still felt sciatic 
nerve pain running down his legs, even when walking.  At 
times the pain reached his ankles.  He had to watch how he 
bent and squatted.  He took some over-the-counter anti-
inflammatories for his condition.  Occasionally, he would use 
a heating pad; but on some days, he was unable to sit or 
walk.  He had been off his feet for several days because he 
had reinjured his back.  
The veteran had not recently lost time from work, but 
previously he had lost a couple of days "here and there" 
because of his back disability.  At his current job as a car 
salesman, he was on his feet all day and could not wait to 
get home and lay down.  He tried to exercise to alleviate his 
pain.  

The veteran would reinjure his back if, for example, he 
stooped over and picked up a pencil.  As a result, he 
consciously thought about movements he was making, such as 
turning, pivoting, or squatting.  He avoided heavy lifting.  
His upper body was not nearly as strong as it used to be.  He 
had sought treatment from his family doctor, a chiropractor, 
and a physical therapist.  In the prior three months, he had 
not missed a day from work due to his condition.  Prior to 
that, he helped his brother in his business, and had a couple 
of days where he had to "stay off."  Most of his time off 
work he stayed in bed.  

When the veteran walked, he would get pain that ran down his 
legs.  Sometimes it would run down the left leg and then go 
into the right leg.  He said he was never without pain in his 
lower back.  It was there all day, every day.  Some days were 
worse than others.  He was apparently in pain during the 
hearing, although he stated that he was comfortable while 
sitting.  He took Advil or Excedrin, although these did not 
always help.  He did not take them every day.  

Medical records from Krupar Chiropractic Life Center in 
Greensburg, Pennsylvania, associated with the claims file in 
August 1994, reflect, in pertinent part, chiropractic 
treatment for the veteran's lower back symptoms.  In April 
1993, the veteran sought treatment for neck and lower back 
pain following an automobile accident, in which a truck ran 
into the veteran's car from behind.  He continued to seek 
chiropractic treatment through September 1993.

Medical records from the offices of Emilio Villegas, M.D., 
associated with the claims file later in August 1994,. 
reflect, in pertinent part, that in December 1992, the 
veteran sought outpatient treatment for low back pain after 
he apparently twisted his back at work while moving cars.  He 
reported that the pain radiated down his legs.  Upon 
examination, the lumbosacral area was tender.  There was no 
nerve deficit.  Medication was prescribed, and an MRI was 
ordered.  In January 1993, the veteran continued to complain 
of low back pain which radiated into both legs.  The results 
of his December 1992 MRI were noted and upon examination, the 
lumbosacral spine was tender.  The veteran's medication was 
changed.  The veteran continued to seek outpatient treatment 
for low back pain and muscle spasm subsequently in January 
1993.  Once again, the veteran's lumbosacral spine was 
tender.  He was given additional medication and a back brace, 
and was advised to apply moist heat three times a week.

On December 1994 VA examination, the veteran reported that he 
could not stand for a long time on his legs without 
developing cramps in his lower back.  Sometimes pain would 
radiate to his left leg, buttocks, posterior thigh, and 
lateral ankle.  He could not lift heavy weights for fear of 
inducing this pain.  He denied any sensory deficits.  While 
he reported some slight weakness in his left hamstring, he 
otherwise had no motor complaints.  On general physical 
examination, the veteran was moderately obese and in no acute 
distress.  His gait was normal.  He had a moderate 
kyphoscoliosis of the lumbar spine with palpable spasm of the 
left lumbar paraspinous muscles.  Straight leg raise was 
positive at approximately 80 degrees.  The range of motion of 
the veteran's hip was normal and he was able to bend over and 
touch his toes without difficulty.

Formal motor testing was 5+/5 throughout with the exception 
of "give away" weakness with reports of pain in the right 
hamstring.  Sensory examination including light touch and 
cold sensation was normal.  Deep tendon reflexes were 3+ and 
brisk throughout, including at the knees and ankles.  The 
medial hamstring reflex was intact.  His plantar responses 
were flexor bilaterally.  The examiner noted that the 
veteran's pain complaints were consistent with L5 or S1 
radiculopathy, although there were no objective findings to 
support this diagnosis.  The veteran was not incontinent and 
he did not have bowel or bladder complaints.  An outside MRI 
was apparently ordered.

In a February 1997 letter, the RO asked the veteran to assist 
in obtaining additional medical records related to his claim.
In May 1997, the University Drive VAMC advised the RO that it 
could not locate the records of any outside MRI conducted in 
December 1994.

In July 1997, the RO requested additional medical records 
relating to the veteran from Dr. Villegas, Krupar 
Chiropractic Life Center, Lowery X-ray in Jeannette, 
Pennsylvania, Abbott Chiropractic, and the PT Group in 
Greensburg, Pennsylvania.  

In August 1997, the veteran and his representative submitted 
copies of MRI reports dated in October 1990 and December 
1992.  The December 1992 MRI report is summarized above.  The 
October 1990 MRI revealed Schmorl's node deformities 
involving the L2 and L3 vertebral bodies.  There was abnormal 
signal intensity at the level of L2 disc space, consistent 
with disc degeneration or dehydration.  No disc herniation 
was demonstrated.    

On VA spine examination in August 1998, the veteran reported 
having chronic, aching, mid-back pain, which unpredictably 
flared-up a few times a year.  The veteran was limited in 
lifting.  He was unable to bend over to lift and he could not 
lift more than a few pounds.  He worked as a car salesman.  
His back would "go out" a couple of times a year.  When it 
did so, it would take several weeks to return to his baseline 
aching pain.  When his back went out it was incapacitating 
and he would lose one to two weeks off from work.  In recent 
years, he started to have bilateral radiating pain in both 
buttocks and down the posterior aspect of the thighs, right 
worse than left.  It was positional in nature; prolonged 
sitting or standing induced pain.  He generally was more 
comfortable walking than he was standing still.  The veteran 
would get some relief from popping his back either by having 
someone push on it or stand on it.  He used to seek 
chiropractic help but found it too expensive to continue.  
Neither physical therapy nor manipulation provided any long-
term relief.  He did not have bowel or bladder dysfunction 
suggestive of neurologic compromise.  He reported some 
sensation of thigh weakness, but no true focal paresis. 

Upon examination, the veteran was mildly obese, healthy 
appearing, and in no acute distress.  Heel and toe walking 
were normal, as was the veteran's gait.  Lumbar spine range 
of motion was 70 degrees forward flexion to 10 degrees 
extension, 20 degrees left and right lateral bending, 40 
degrees left and right lateral rotation.  The veteran had 
mild lumbar paraspinous tenderness but no palpable spasm.  
There was no sacroiliac joint or sciatic notch tenderness.  
Light touch was intact over both feet but decreased on the 
left compared to the right.  This was in a stocking-glove 
distribution.  Pinch was likewise decreased on the left 
compared to the right, but the veteran was able to detect it.  
Motor function was five out of five in toe and ankle 
dorsiflexors and plantar flexors as well as all other calf, 
thigh, and hip muscles of both lower extremities.  There was 
negative clonus bilaterally.  Deep tendon reflexes were 
symmetrical at 2+, both ankles and knees.  Root tension signs 
in both supine and sitting positions were negative for 
radicular symptoms even at hip 90 degrees/knee 0 
degrees/ankle 10 degrees dorsiflexion.  Supine straight-leg 
rasing and Lasegue's were positive for back pain only without 
radiculopathy at approximately 70 degrees.

Plain radiographs of the lumbar spine showed end plate 
sclerosis with anterior osteophyte formation at L2-L3 along 
with the loss of disk height at L1-L2 and loss of normal 
lumbar lordosis in the upper lumbar spine.  Throughout the 
thoracolumbar junction and down to L3 there was actually a 
slight kyphosis.  There was slight facet hypertrophy and 
osteophyte formation posteriorly in the lower lumbar spine.

The examiner indicated the veteran had osteoarthritis of the 
lumbar spine with multiple levels of disk degeneration.  The 
examiner also included the following text in the report:

[The veteran's] functional disability is 
moderately severe.  There is no 
incoordination attributable to this.  The 
[veteran] is not weakened or excessively 
fatigable but is significantly limited by 
pain.  He has no demonstrable neurologic 
deficits other than somewhat decreased 
stocking-glove sensation in the left 
lower extremity which is non-focal in 
nature and not related to his back.  The 
veteran would be significantly limited in 
functional ability during a flare up and 
flare up is more likely when his back is 
repeatedly used over time.  In terms of 
degree of additional range of motion loss 
of favorable or unfavorable functional 
loss is due to pain on use or during 
flare ups.  All of these symptoms are 
additional beyond what would be the 
ordinary range of motion and function if 
he did not have the problem with pain on 
use and during flare ups.  

II.  Analysis

The veteran's claim is well grounded.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The veteran asserts that the symptoms of 
his degenerative arthritis - disc disease of the lumbar spine 
are worse than currently evaluated, and he has thus stated a 
well grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  It may include providing 
the veteran with a medical examination to determine the 
nature and extent of his disability.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  The Department in this case has 
accorded the veteran three VA examinations and obtained 
medical records from the VA and other health care providers.  
The duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 

evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40.  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45.  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  In 
addition, VAOPGCPREC 36-97 (Dec. 1997) instructed that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet.App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.

Federal regulations further provide:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is unfavorable ankylosis of the lumbar spine, a 50 
percent disability rating is assigned, and where the 
ankylosis is favorable, a 40 percent disability evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  Where 
limitation of motion of the lumbar spine is "severe", a 40 
percent disability evaluation is assigned.  Where limitation 
of motion is characterized as "moderate," a 20 percent 
disability rating is assigned, and a 10 percent rating is 
assigned where there is "slight" limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Where there is pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk, with little intermittent relief, a 
60 percent rating is to be assigned.  Where there is severe 
intervertebral disc syndrome involving recurring attacks with 
intermittent relief, a 40 percent evaluation is appropriate.  
Where there is moderate intervertebral disc syndrome with 
recurring attacks, a 20 percent rating is for assignment.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

In a case of severe lumbosacral strain involving the listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion, a 40 percent evaluation 
is in order.  Where there is muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is in order. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The evidence of record establishes that the veteran's service 
connected low back disability warrants an increased rating.  
In considering the extent of the veteran's condition in 
conjunction with the rating criteria set forth in the 
appropriate diagnostic codes, the Board concludes that his 
back disorder is most appropriately rated under Diagnostic 
Code 5292 and that his disability meets the criteria for a 40 
percent rating.  The record demonstrates that the veteran has 
osteoarthritis of the lumbar spine with multiple levels of 
disc degeneration.  Although the veteran appeared to have 
fairly good range of motion during his December 1992 VA 
examination, it was with some discomfort.  By August 1998, 
extension was to only 10 degrees.  Moreover, the examiner 
concluded that while the veteran was not weakened or 
excessively fatigable, he was "significantly limited by 
pain."  The examiner went on to state that the veteran's 
functional ability would be significantly limited during a 
flare-up, which itself was more likely when the veteran's 
back was used repeatedly over time.  As essentially 
consistent with the veteran's other examination and medical 
reports, no neurologic involvement related to his back was 
found. 

Based on these findings, and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, the Board concludes that the veteran's 
limitation of motion may be considered severe. See DeLuca, 
supra.  Therefore, a 40 percent rating is warranted under 
Diagnostic Code 5292.  Ankylosis of the spine or symptoms 
associated with pronounced disc syndrome (such as absent 
ankle jerk and muscle spasms) have not been clinically 
demonstrated; consequently, a higher rating under the 
applicable Codes, 5289 or 5293, is not warranted.


ORDER

A 40 percent rating for degenerative arthritis - disc 
disease, lumbar spine is granted, subject to the regulations 
governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

